Title: Thomas Jefferson to Joseph Milligan, 27 February 1815
From: Jefferson, Thomas
To: Milligan, Joseph


          Dear Sir  Monticello Feb. 27. 15.
          The library committee of Congress having concluded to take my library without further valuation, at the amount of your estimate, I shall on reciept of the catalogue proceed to review it, arrange and number all the books according as they stand in the catalogue. as on this review many will doubtless be found missing & irrecoverable, deductions proportioned to their size and number must of course be made from the amount of compensation. besides this there should be some one skilled in packing to attend to that and see that the fine bindings should not be destroyed by the joultings of the waggons. you were so kind, in one of your letters, as to say you would come and see to this. I have therefore proposed to mr Smith to have you authorized by the committee as their agent, and I hope if it meets their approbation that yours will not be wanting. when I have finished the review I am to give him notice that all is ready. I have mentioned to him too that waggons can be had here at 4.D. to take 2500.℔ each, and an accurate estimate makes 11. such waggon loads. but I have suggested to him the necessity of sending on a waggon load of bookbinders paper-parings and waste paper, the former to fill the interstices between the books and shelves, the latter to wrap the best bindings, and for slips between all the books. I should be very sorry to have them injured by the way. I suppose the review will employ me near a fortnight, and immediately after that and before the possibility of any new derangement I should be anxious to have the delivery made. if these propositions should be accepted I hope your concurrence will not be wanting, and that we shall have the pleasure of recieving you here in the course of the next month. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        